Citation Nr: 9910274	
Decision Date: 04/13/99    Archive Date: 04/29/99

DOCKET NO.  96-38 941	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a right knee 
disorder.

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for hypertension.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Hancock, Associate Counsel

INTRODUCTION

The veteran served on active duty from February 1971 to July 
1971.

These issues most recently came before the Board of Veterans' 
Appeals (Board) on appeal from an October 1995 rating 
decision by the Department of Veterans Affairs (VA) 
Nashville, Tennessee, Regional Office (RO).  The Board, by 
means of a February 1998 decision, determined that new and 
material evidence had not been received to reopen claims for 
entitlement to service connection for a right knee disorder 
and hypertension.  

The appellant appealed the Board's February 1998 decision to 
the United States Court of Appeals for Veterans Claims 
(Court) (known as the United States Court of Veterans Appeals 
prior to March 1, 1999).  The Court in October 1998 
determined that the Board failed to provide an adequate 
statement of reasons and bases regarding its finding as to 
whether new and material evidence had been received to reopen 
the claims for entitlement to service connection for a right 
knee disorder and for hypertension.  The Court found that the 
Board did not apply the provisions set out in 38 C.F.R. 
§ 3.156(a) and the findings set out in a recent opinion of 
the United States Court of Appeals for the Federal Circuit 
(U.S. Court), Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  
The Court vacated the February 1998 Board decision and 
remanded the case to the Board for compliance with the 
directives stipulated in the October 1998 Court order.  
[redacted].


FINDINGS OF FACT 

1.  The October 1994 Board decision, which determined that 
new and material evidence sufficient to reopen the veteran's 
claim for entitlement to service connection for a right knee 
disorder had not been submitted and which denied the 
veteran's claim for entitlement to service connection for 
hypertension, constitutes the last final disallowance of the 
veteran's claims.

2.  Evidence received since the October 1994 Board decision 
is not, either by itself or in connection with evidence 
previously assembled, so significant that it must be 
considered in order to fairly decide the merits of the 
veteran's claim for service connection for a right knee 
disorder.

3.  Evidence received since the October 1994 Board decision 
is not, either by itself or in connection with evidence 
previously assembled, so significant that it must be 
considered in order to fairly decide the merits of the 
veteran's claim for service connection for hypertension.


CONCLUSIONS OF LAW

1.  The evidence received subsequent to the October 1994 
Board decision, which determined that new and material 
evidence had not been submitted to reopen the claim for 
service connection for a right knee disorder, is not new and 
material, and the veteran's claim has not been reopened.  
38 U.S.C.A. §§ 5107(a), 5108, 7104 (West 1991); 38 C.F.R. 
§§ 3.104(a), 3.156(a) (1998).

2.  The evidence received subsequent to the October 1994 
Board decision, which denied the veteran's claim for 
entitlement to service connection for hypertension, is not 
new and material, and the veteran's claim has not been.  
38 U.S.C.A. §§ 5107(a), 5108, 7104 (West 1991); 38 C.F.R. 
§§ 3.104(a), 3.156(a) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in [the] line of duty.  38 U.S.C.A. § 1110 (West 1991).  
Furthermore, service connection will be granted for 
hypertension or arthritis if it is manifested to a 
compensable degree within one year of discharge from service.  
38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991); 38 C.F.R. 
§§ 3.307, 3.309 (1998).  Regulations also provide that 
service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1998).

With regard to a disability existing prior to entry into 
active duty, the appellant is presumed in sound condition 
except for defects noted when examined and accepted for 
service.  Clear and unmistakable evidence that the disability 
existed before service will rebut the presumption. 38 
U.S.C.A. § 1111 (West 1991).

A preexisting injury or disease will be considered to have 
been aggravated by active service, where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153 (West 1991); 38 
C.F.R. § 3.306 (1999).

The evidence of record at the time of the October 1994 Board 
decision is briefly summarized.  The veteran's service 
entrance examination, dated in February 1971, clinically 
evaluated the lower extremities and cardiovascular system as 
normal.  The veteran's blood pressure was 136/70.  The 
service medical records reflect the veteran was seen at the 
dispensary in March 1971 for chronic pain in the right knee 
from an old high school football injury.  He was placed on 
profile.  X-rays taken later in March 1971 showed no 
abnormality.  While in Advanced Infantry Training the 
physical profile for chondromalacia of the right knee was 
continued.  The records indicate he was being trained as a 
field wireman.  

The veteran underwent a medical board evaluation in July 
1971.  The clinical history revealed that the veteran had 
sustained an injury to the right knee while playing football 
in high school.  Since that time he had difficulties with 
both knees.  An examination showed chondromalacia and 
effusion involving both knees and 11/2 inches quadriceps 
atrophy of the right knee.  X-rays were reported as 
unremarkable. The diagnosis was bilateral chondromalacia with 
effusion, moderately severe, symptomatic.  It was medically 
determined that these disabilities existed prior to service 
and were not aggravated by service.  The separation 
examination report, dated in July 1971, revealed a blood 
pressure of 136/100.  The heart and vascular system were 
clinically evaluated as normal.  A chest x-ray was negative.

Service connection for a right knee disorder was initially 
denied by the RO in February 1972.  At that time, the RO 
found that the veteran's right knee condition preexisted his 
service entrance and there was no evidence of an injury 
during service.  

An April 1972 private medical statement reflects that the 
veteran reported injuring his right knee when he fell off a 
telephone pole.  He did not remember the date.  The 
examination showed tenderness involving the right knee.  
There was no swelling, joint instability, or effusion.  There 
was full range of motion of the right knee.  The physician 
indicated that x-rays were not taken because it appeared 
whatever disability he had was limited to the soft tissues of 
the knee joint.  The claim was again denied by the RO in 
March 1972.  The veteran was notified of these decisions and 
of his appellate rights.  He did not appeal these decisions.  

VA examinations were conducted in October and November 1989.  
At that time it was reported that the veteran had 
hypertension for one year and possible congestive heart 
failure two years ago.  It was reported that he had a 
myocardial infarction eight months ago.  X-rays showed 
arthritis involving the right knee.  The diagnoses included 
hypertension, arteriosclerotic heart disease, angina and post 
-traumatic arthritis of the arthritis of the right knee.

Received in 1993 were private medical records pertaining to 
treatment during 1991 and 1992 for disabilities not in issue. 

A VA examination was conducted in October 1992.  At that time 
the veteran stated that, during service, he fell off a pole 
and hurt his right knee.  He was hospitalized at Fort. 
Leonardwood for two days.  He also hurt his right knee in 
basic training.  X-rays of the right knee conducted for VA 
purposes in October 1992 showed no abnormality of the right 
knee.  Following the examination the diagnosis was arthritis 
of the knees.  

During a VA cardiovascular examination, the veteran stated 
that a blood pressure of 138/104 or in that range was 
recorded during the examination in July 1971.  He gave a 
history of a prior heart attack and that he was in congestive 
heart failure for the prior two years.  The veteran reported 
he was taking medication for hypertension.  The diagnosis was 
hypertension by history now under good control.

In October 1994, the Board denied the veteran's claims for 
service connection for a right knee disability and 
hypertension.  This decision indicates that an additional 
service medical record not previously on file had been 
received.  This document shows that the veteran was placed on 
a one month profile as a result of possible internal 
derangement of the right knee.  At that time October 1994 
decision, the Board concluded that the evidence received 
since March 1972 was not new and material.  The Board further 
found that hypertension was not present during service or 
manifested to a compensable degree within one year following 
service. 

The October 1994 Board decision is final.  38 U.S.C.A. § 7104 
(West 1991).  However, the appellant may reopen the claim by 
the submission of new and material evidence.  38 U.S.C.A. 
§ 5108 (West 1991 ); 38 C.F.R. § 3.156 (1998).

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which, by 
itself or in connection with evidence previously assembled, 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.  38 C.F.R. § 3.156(a).

As set forth by the Court, on factor to be considered in 
determining whether new and material evidence had been 
submitted was that there must be a reasonable possibility 
that the new evidence, when viewed in the context of all the 
evidence, both new and old, would change the outcome. Colvin 
v. Derwinski, 1 Vet. App. 171 (1991). 

As previously indicated, in a recent decision, the United 
States Court of Appeals for the Federal Circuit (U.S. Court) 
set forth new guidance regarding the adjudication of claims 
for service connection based on the submission of "new and 
material evidence."  In the case of Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998) the U.S. Court held that the standard 
set forth in Colvin was incorrect interpretation of 38 C.F.R. 
§ 3.156(a).  Pursuant to the holding in Hodge, the legal 
standard that remains valid is as set forth in 38 C.F.R. 
§ 3.156(a).  

The Court has held that the credibility of new evidence is 
assumed for the limited purpose of determining whether it is 
material.  Justus v. Principii, 3 Vet. App. 510 (1992).  In 
Elkins v. West, No. 97-1534 (U.S. Vet. App. February 17, 
1999), the Court held that that in making a determination as 
to whether new and material evidence has been submitted to 
reopened a previously denied final decision, a three step 
process is required.  It must first be determined whether new 
and material evidence has been submitted.  If new and 
material evidence has been submitted, it must be determined 
whether, immediately upon reopening, the claim is well 
grounded pursuant to 38 U.S.C.A. § 5107(a) (West 1991).  If 
the claim is well grounded, the merits of the claim will be 
evaluated after the duty to assist under 38 U.S.C.A. 
§ 5107(b) (West 1991) has been fulfilled. 

The evidence received since the October 1994 Board decision 
includes private medical records covering a periods of 
treatment from 1989 to 1995.  During this time he was treated 
for several disabilities, including hypertension.  These 
records reflect that the veteran was hospitalized in June 
1989 for hypertension.  At that time it was reported that the 
veteran had not been seen in the past year.  He had 
previously been seen for tendonitis.  On admission his blood 
pressure was 150/110.  Also received was an October 1990 
decision by the Social Security Administration (SSA).  At 
that time the SSA found the veteran totally disabled effect 
from February 1988 with a primary diagnosis of emotional 
impairments.  These records contain no reference to a right 
knee disability.

A VA examination was conducted in December 1996 in 
conjunction with a claim for special monthly pension 
benefits.  This report contains no reference to a right knee 
disorder.  The clinical history indicated that the veteran 
apparently had a myocardial infarction about six years ago.  
He had been treated for cardiovascular disease, including 
hypertension.  The diagnoses included history of 
hypertension, presently probably over medicated with some 
orthostic hypotension.  

The veteran in the substantive appeal states that the medical 
community would probably agree that the is a connection 
between the elevated blood pressure recorded on the 
separation examination and the blood pressure reading of 
150/100 recorded in 1989.  He further stated that the right 
knee disability was aggravated by service as shown by the 
treatment records.

Right Knee Disorder

While the veterans statements are deemed competent in 
describing a symptom of a disability or an incident which 
occurred during service, his assertion of medical causation 
alone are not probative because lay persons (i.e., persons 
without medical expertise) are not competent to offer medical 
opinions.  Moray v. Brown, 5 Vet. App. 211 (1993); Espiritu 
v. Derwinski, 2 Vet. App. 492.  

The evidence received since the October 1994 Board decision 
consists of private and VA medical records which contain no 
complaint or finding relative to a right knee disability.  
The veteran's statements are cumulative in nature.  The 
additional evidence is not probative as to whether a right 
knee disability was incurred in or aggravated by military 
service.  This evidence is not, by itself or in connection 
with evidence previously assembled so significant that it 
must be considered in order to fairly decide the merits of 
the veteran's claim for service connection for a right knee 
disorder.  See 38 C.F.R. § 3.156(a) (1998).  Accordingly the 
additional evidence is not new and material.

Hypertension

The Board has considered the statement of the veteran that 
the medical community would probably agree that there is a 
connection between the elevated blood pressure recorded in 
service and in 1989.  However, the appellant has not 
submitted any medical evidence to substantiate this 
assertion.  

The pertinent evidence of record received subsequent to the 
time of the adverse October 1994 Board decision includes 
medical records showing treatment for hypertension beginning 
in June 1989 when the veteran was hospitalized.  The clinical 
history makes no reference to prior treatment or diagnosis of 
hypertension.  This treatment occurred more than 17 years 
after the veteran's discharge from active duty.  While this 
is approximately 3 months prior to the diagnosis of 
hypertension made during the September 1989 VA examination, 
it is still many years after service.  Additionally, during 
the September 1989 VA examination a prior one year history of 
hypertension was recorded.  The additional medical evidence 
does not tend to show any relationship between the post 
service hypertension and the veteran's military service.  The 
statements from the veteran are again cumulative in nature.

Therefore, the Board concludes that the additional evidence 
submitted subsequent to October 1994 does not, tend to 
establish that the veteran either had hypertension during his 
period of service or that hypertension was manifested to a 
compensable degree within one year of his service separation.  
This evidence is not, by itself or in connection with 
evidence previously assembled so significant that it must be 
considered in order to fairly decide the merits of the 
veteran's claim for service connection for a right knee 
disorder.  See 38 C.F.R. § 3.156(a) (1998).  The Board 
accordingly finds that new and material evidence has not been 
received with regard to the veteran's claim for service 
connection for hypertension, and that his claim therefore has 
not been reopened.  

Where new and material evidence has not been submitted to 
reopen a finally denied claim, VA does not have a statutory 
duty to assist a claimant in developing facts pertinent to 
the claim, but VA may be obligated under 38 U.S.C.A. § 
5103(a) to advise a claimant of evidence needed to complete 
his application.  This obligation depends on the particular 
facts of the case and the extent to which the Secretary has 
advised the claimant of the evidence necessary to be 
submitted with a VA benefits claim.  See Graves v. Brown, 8 
Vet.App. 522, 524-25 (1996); Robinette v. Brown, 8 Vet.App. 
69, 78 (1995).  Here, the RO adequately fulfilled its 
obligation under section 5103(a) with the statement of the 
case.


ORDER

New and material evidence not having been received, the 
claims for service connection for a right knee disorder and 
for hypertension are denied.  



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals



 



